DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Information Disclosure Statements filed 11 March 2021 and 11 June 2021 have been considered.
	Claims 1-7 are pending and have been considered on the merits.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pasanen et al. (US Publication No. 2013/0037402).
	Pasanen et al. describe an apparatus for recovery of organic compounds and drying organic mass (abstract).  The apparatus comprises a dryer 1 (see Figure 1) which corresponds to the separation step of Claim 1.  Gas generated by the dryer is discharged via nozzle 2 and the discharged gas 14 is fed to column 4.  Colum 4 incorporates a condenser 12.  Column 4 can be a distillation and/or stripping column, and which therefore corresponds to the liquefaction step and second purification step of Claim 1.  Fermented organic mass containing ethanol is fed into the apparatus and ethanol can be recovered by use of the apparatus (paragraph [0015] and the Example at paragraphs [0033]-[0041]).  The fermented organic mass will contain microorganisms as well as nitrogen and phosphorus compounds.  Dryer 1 of Pasanen et al. can incorporate a rotatable unit similar to a drum dryer (paragraph [0021]).  Paragraph [0093] of the present application also describes the use of a drum-type dryer.  Therefore, since the Pasanen process and the process as recited by Claims 1 and 7 rely on the use of substantially the same type of dryer to separate biomass, the Pasanen process is regarded as inherently producing a second can liquid having 0 to 150 ppm of nitrogen compound and 0 to 5 ppm of phosphorus compound.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pasanen et al. (US Publication No. 2013/0037402) in view of JP 2016-029921A (see the IDS filed 11 March 2021).
Pasanen et al. has been discussed above.  That reference does not describe a method which includes a culture solution purification step which can include a first purification step, reusing at least a portion of a first can liquid, or using waste-derived syngas.
JP 2016-029921A is published in Japanese.  An English machine translation of JP 2016-029921A is attached to this Office Action.  In the discussion below, reference is made to the English version of JP 2016-029921A.
JP 2016-029921A describes the production of organic substances by microbial fermentation (page 1 under “Problem To Be Solved”).  The microbes can produce ethanol by fermentation of waste-derived syngas (paragraphs [0004], [0022], [0023]).  The mixture containing microorganisms and fermented matter is heated (paragraph [0024]), and heated mixture is introduced into a separation unit which separates solids from liquids, corresponding to the culture solution purification step of Claim 2 of the present application (paragraph [0025]).  The liquid separated from the heated mixture is then introduced into an extraction unit which then extracts the desired organic substance (e.g., ethanol) by distillation, corresponding to the first purification step of Claim 3 of the present application (paragraph [0027]).  The solid separated from the heated mixture is introduced into a press unit and fluid drained from the press unit can be recycled, corresponding to the reusing step of Claim 4 of the present application (paragraph [0026]).
	It would have been obvious to one of ordinary skill in the art to have subjected the biomass prepared by fermentation of syngas described by JP 2016-029921A  to the procedure of Pasanen et al. because it would provide an alternate fermentation biomass comprising ethanol for the preparation of ethanol.  It would have been further obvious to have included the culture solution purification step, the first purification step, and the reusing step of JP 2016-029921A in the process of Pasanen et al. because these steps would provide an additional path for deriving ethanol from the ethanol-containing biomass.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	US Publication No. 2022/0056486 is the publication which corresponds to the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882. The examiner can normally be reached M-F 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652